Case 6:10-cr-00134-MSS-DAB Document 97 Filed 07/01/20 Page 1 of 2 PageID 1140




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO: 10-cr-134-MSS-DAB-1

VERGEL OLIVER MAFILES


                                         ORDER

         This matter is before the Court on Defendant’s Motion for Compassionate Release.

(Dkt. 96) On August 29, 2010, Defendant pleaded guilty to one count of distribution of

child pornography in violation of 18 U.S.C. § 2252A(a)(2)(B). (Dkt. 47) On March 7, 2011,

Defendant was sentenced to 210 months in prison followed by a term of supervised

release of 20 years. (Dkt. 74) Defendant is currently held in Lewisburg USP and is

projected to be released on May 10, 2025.

         Defendant seeks compassionate release pursuant to the First Step Act, citing his

personal reformation while incarcerated. (Dkt. 96) The First Step Act permits a district

court to reduce a defendant’s sentence of imprisonment if “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before a defendant may

seek such relief from a district court, however, the defendant must have “fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility.” Id. § 3582(c)(1)(A). Defendant fails to allege that he

has exhausted his administrative remedies. Absent any evidence that Defendant has

exhausted his administrative remedies, Defendant’s Motion is not properly before the

Court.
Case 6:10-cr-00134-MSS-DAB Document 97 Filed 07/01/20 Page 2 of 2 PageID 1141




      Accordingly, it is hereby ORDERED that Defendant’s Motion for Compassionate

Release, (Dkt. 96), is DENIED WITHOUT PREJUDICE.

      DONE and ORDERED in Tampa, Florida, this 1st day of July, 2020.




Copies to:   Counsel of Record
             U.S. Marshal Service
             U.S. Probation Office
             U.S. Pretrial




                                      -2-
